DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 51a (para 25).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broussard et al. (US 2014/0251609, hereafter Broussard).
With regards to claims 1 and 2, Broussard discloses (para 67-81, 91-98, Fig. 8-11b) a multi-zone single trip open hole completion system comprising: an outer tubular assembly (425) including an uphole end, a downhole end, and an intermediate portion; an inner tubular assembly (410); an anchor (16) arranged on the outer tubular assembly; an anchor setting assembly (417) provided on one of the outer tubular assembly and the inner tubular assembly, the anchor setting assembly being operable to selectively set the anchor (para 88); an isolation flow path in the outer tubular; a flow control system arranged on the inner tubular assembly, the flow control system (414) selectively blocking flow through the inner tubular assembly; a remotely operated valve (450) arranged in one of the inner tubular assembly and the outer tubular assembly, the remotely operated valve being operable to close fluid flow through the tubular; and an isolation packer (429) arranged along the intermediate portion, wherein closing the remotely operated valve enables the anchor, and the isolation packer to be set (para 97).
With regards to claim 3, it discloses an isolation flow path including an isolation valve (430) arranged in the tubular assembly (425).
With regards to claim 5, it discloses an anchor setting assembly (417) arranged in the tubular at the anchor.
With regards to claim 6, it discloses the flow control system includes an object seat (424) and a selectively activatable bypass flow path (430).
With regards to claim 7, it discloses a multi-zone single trip open hole completion system comprising: an inner tubular assembly (410); an outer tubular assembly (425); an anchor (16) arranged on the outer tubular; an anchor setting assembly (417) operable to selectively activate the anchor; an isolation flow path (424) in the outer tubular assembly; a flow control system (414) arranged on the inner tubular assembly, the flow control system selectively blocking flow through the inner tubular assembly; and an isolation packer (429) arranged along the outer tubular, wherein the flow control system includes a bypass (412) that enables the isolation packer to be set.
With regards to claim 9, it discloses an isolation valve arranged above the downhole end of the tubular (430).
With regards to claim 10, it discloses the flow control system includes an object seat (para 68).
With regards to claim 22, it discloses a method of forming a multi-zone single trip open hole completion comprising: running a multi-zone single trip open hole completion assembly including an anchor (16) and an isolation packer (429) into an open hole well bore to a selected depth; flowing fluid through a bottom zone assembly (BZA) (424) of the completion assembly during run in; setting the anchor with an anchor setting assembly (417); blocking (426) the fluid flowing through the BZA; and setting the isolation packer by applying pressure to the completion assembly. 
Allowable Subject Matter
Claims 12-21 are allowed.
Claims 4, 8, 11 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676